Citation Nr: 0935867	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  03-14 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to service connection for diabetes mellitus 
for accrued benefit purposes.

3.  Entitlement to service connection for a right leg 
disability for accrued benefit purposes.

4.  Entitlement to an increased rating for residuals of a 
left knee medial meniscectomy, evaluated as 10 percent 
disabling, for accrued benefit purposes.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from January 1965 to 
January 1967.  He denied in September 2001.  The appellant is 
the Veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. 

The case was remanded by the Board in February 2004 and June 
2007 for additional development.

The Board notes that a supplemental statement of the case 
(SOC) addressing the issue of entitlement to dependent's 
educational assistance (DEA) benefits under Chapter 35, Title 
38, United States Code, was issued in August 2009.  The 
appellant has not yet, as far as the Board can tell, 
submitted a substantive appeal as to that issue.  Therefore, 
it is not presently before the Board.  

(The issue of entitlement to service connection for the cause 
of the Veteran's death is addressed in the REMAND portion of 
the decision below.)




FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the 
Vietnam Era and the conditions of his service likely involved 
duty or visitation in the Republic of Vietnam.

2.  The Veteran had diabetes mellitus that was related to his 
military service.

3.  At the time of his death, the Veteran's service-connected 
left knee disability was manifested by a history of pain.

4.  A right leg disability was not attributable to the 
Veteran's military service; no such disability was caused or 
made worse by service-connected left knee disability.  


CONCLUSIONS OF LAW

1.  The Veteran had diabetes mellitus that was the result of 
disease or injury incurred during active military service.  
38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.1000 (2001).

2.  The criteria for an increased rating for residuals of 
left medial meniscectomy for accrued benefit purposes were 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.1000, 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic 
Code 5257 (2001).

3.  The Veteran did not have right leg disability that was 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.310, 3.1000 (2001).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b);  
Quartuccio v. Principi, 16 Vet. App. 183 (2002). The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").

The Board notes that the appellant was apprised of VA's 
duties to both notify and assist in correspondence dated in 
August 2007.  (Although the complete notice required by the 
VCAA was not provided until after the RO adjudicated the 
claims, any timing errors have been cured by the RO's 
subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notification 
to the appellant apprised her of what the evidence must show 
to establish entitlement to the benefits sought, what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the appellant, what evidence VA was responsible 
for getting, and what information VA would assist in 
obtaining on the appellant's behalf.  The appellant was 
apprised of the criteria for assigning disability ratings and 
for award of an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's 
post-service medical records in furtherance of the claims.  
VA has no duty to inform or assist that was unmet with 
respect to the issues decided herein.  

Following the Board's February 2004 remand, the Veteran's 
claims file was lost.  It has subsequently been somewhat 
rebuilt.  However, the Veteran's service treatment and 
personnel records, among other evidence, are not of record, 
despite the AOJ's efforts to rebuild the claims file.  In 
this regard, the Board notes that the rating decision on 
appeal references the deck logs from the USS George Clymer 
(APA-27), which show that the Clymer was in the waters of 
Vietnam on multiple occasions from March 1966 to July 1966 
and that the Veteran participated in the landing of 
amphibious units.  Subsequent to the Board's June 2007 
remand, the deck logs for the USS George Clymer (APA-27) for 
the period March 1966 to July 1966 were requested, but were 
not obtained.  

In cases where records are lost or presumed lost, a 
heightened duty is imposed on the Board to consider the 
applicability of the benefit-of-the-doubt doctrine, to assist 
the claimant in developing the claim, and to explain its 
decision when the Veteran's medical records have been 
destroyed.  See Russo v. Brown, 9 Vet. App. 46 (1996).

In January 2001, several months before the Veteran died, he 
submitted a claim for service connection for diabetes 
mellitus and for an increased rating for his residuals of a 
left knee medial meniscectomy.  Development of his claims was 
ongoing when the Veteran died in September 2001.  As a matter 
of law, appellants' claims do not survive their deaths.  
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).  The appellant, however, is 
claiming entitlement to any accrued benefits to which she may 
be entitled based on the Veteran's service connection and 
increased rating claims.

Accrued benefits are benefits to which a Veteran was entitled 
at his death, based on evidence on file at the date of death, 
and due and unpaid, to be paid to survivors as provided by 
law.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2008).  For a claimant to prevail on an accrued benefits 
claim, the record must show that (i) the appellant has 
standing to file a claim for accrued benefits, (ii) the 
Veteran had a claim pending at the time of death, (iii) the 
Veteran would have prevailed on the claim if he had not died; 
and (iv) the claim for accrued benefits was filed within one 
year of the Veteran's death.  38 U.S.C.A. §§ 5121, 5101(a) 
(West 2002 and Supp 2009); 38 C.F.R. § 3.1000 (2008); Jones 
v. West, 136 F.3d 1299 (Fed. Cir. 1998).

Here, the record shows that, as the surviving spouse of the 
Veteran, the appellant has standing to file a claim for 
accrued benefits and that she did so in a timely fashion.  
The record also shows that at the time of the Veteran's death 
he had claims pending for service connection for diabetes 
mellitus and an increased rating for his left knee 
disability.  Thus, in order to prevail on accrued benefits 
claims, it must be shown that the Veteran would have 
prevailed on the claims if he had not died.

Only evidence of record at the time of the Veteran's death is 
considered in adjudicating a claim for accrued benefits.  38 
C.F.R. § 3.1000.  The Court has stated that certain documents 
may be deemed constructively of record in an accrued benefits 
claim even though physically absent from the record on the 
date of death.  Hayes v. Brown, 4 Vet. App. 353, 360- 361 
(1993).

The appellant contends that the Veteran told her about the 
many landings he participated in, of being in Vietnam, and 
the work he did there.  She also submitted a picture of the 
Veteran, purportedly showing him in Vietnam.

Of record are numerous VA treatment records dated from 
October 1990 to December 2001.  The records document the 
Veteran's complaints of left knee pain and treatment for his 
diabetes mellitus.  His treatment for diabetes mellitus 
included taking insulin daily.  The records include the 
results of x-rays of the Veteran's knees, but unfortunately, 
do not provide information relevant to the rating criteria 
discussed below.

Service Connection for Diabetes Mellitus

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247 (1999).  

Certain diseases associated with exposure to herbicide 
agents, including type II diabetes mellitus, may be presumed 
to have been incurred in service even if there is no evidence 
of the disease in service, provided the requirements of 38 
C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2008).  
The term "herbicide agent" means a chemical in an herbicide, 
including Agent Orange, used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  The diseases for which service 
connection may be presumed to be due to an association with 
herbicide agents include type II diabetes mellitus.  Id.

For service connection to be granted for type II diabetes 
mellitus, it must be manifested to a degree of 10 percent or 
more at any time after service.  See 38 U.S.C.A. § 1116 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.307(a)(6)(ii); Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  

A Veteran who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, will be presumed to have been exposed to an herbicide 
agent during such service unless there is affirmative 
evidence to the contrary.  Id.  VA has adopted the position 
that service in Vietnam requires having physically set foot 
in Vietnam.  The United State Court of Appeals for the 
Federal Circuit has clearly held that VA's requirement that a 
claimant must have been present within the land borders of 
Vietnam at some point in the course of duty in order to be 
entitled to a presumption of herbicide exposure and service 
connection for diseases associated with that exposure 
constitutes a permissible interpretation of 38 U.S.C.A. § 
1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii).  Haas v. 
Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. 
Ct. 1002 (2009). 

Here, there is medical evidence at the time of the Veteran's 
death that shows that he had type II diabetes mellitus, which 
was treated with insulin.  There is also an indication that 
the Veteran was stationed aboard the USS George Clymer (APA-
27) and participated in the landing of amphibious units.  The 
appellant has credibly reported that the Veteran told her 
about being in Vietnam.  There is nothing in the record to 
indicate that the appellant is not credible or that 
information the Veteran told her before he passed away is not 
credible.  There is also no evidence that disputes the 
appellant's claim that the Veteran set foot in Vietnam.  In 
this regard, the Board acknowledges that the deck logs, which 
may have shown whether the Veteran disembarked and set foot 
in Vietnam are not of record and could not be obtained for 
the rebuilt claims file.  The Board is mindful of the 
heightened duty imposed to consider the applicability of the 
benefit-of-the-doubt doctrine when the Veteran's records are 
missing.  Based on the evidence that the Veteran participated 
in the landing of amphibious units in Vietnam, according the 
appellant the benefit-of-the-doubt, and there being no 
evidence to the contrary, the Board finds that the Veteran's 
statements were credible and he did actually set foot in 
Vietnam.  The Veteran was therefore presumptively exposed to 
herbicides.  Additionally, because the medical evidence at 
the time of his death shows that he was treated with insulin, 
his diabetes mellitus was manifest to a compensable degree 
based on the rating criteria for diabetes mellitus.  See 
38 C.F.R. § 4.119, Diagnostic Code 7913 (2008).  Therefore, 
service connection for diabetes mellitus is warranted on a 
presumptive basis.

Service Connection for Right Leg Disability

As noted above, service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated during active military service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  Service connection may also be 
granted for any injury or disease diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Generally, service 
connection requires (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  

Disability that is proximately due to or the result of a 
service-connected disease or injury is considered service 
connected, and when thus established, this secondary 
condition is considered a part of the original condition.  38 
C.F.R. § 3.310(a).  Service connection may also be granted 
when service-connected disability causes or makes worse a 
non-service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  

VA medical records show that the Veteran had a right knee 
disability.  X-rays of the knees in October 1990 showed mild 
degenerative changes of the knees and a probable change of 
old bone infarct in the right distal femur.  Subsequently 
prepared records continued to show degenerative changes in 
the right knee.  Records dated in July and August 1998 show 
that the Veteran complained that his right knee pain had 
increased as a result of his left knee pain.  

Although the Veteran clearly thought that his right knee pain 
was related to his service-connected left knee, there was no 
evidence of record showing that any competent medical 
authority found such a relationship.  Additionally, there was 
no medical evidence or opinion evidence showing a 
relationship to his period of military service in the 1960s.  
Consequently, the available record at the Veteran's death did 
not show a medical nexus to military service or to previously 
service-connected left knee disability.  Absent evidence to 
prove this element of a service connection claim, a grant of 
service connection for accrued benefit purposes is therefore 
not warranted.  (Only evidence of record at the time of the 
Veteran's death is considered in adjudicating a claim for 
accrued benefits.  38 C.F.R. § 3.1000.  Therefore a remand 
for a medical opinion would not be helpful.)  The 
preponderance of the evidence available in the file at the 
Veteran's death was against this claim of service connection.

Increased Rating

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App 505 (2007).  Here, as will be 
discussed below, the Board finds that a staged rating is not 
warranted for this increased rating claim for accrued benefit 
purposes.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the Veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14.  

The AOJ rated the Veteran's left leg disability utilizing 
Diagnostic Code 5257, other impairment of the knee.  Under 
Diagnostic Code 5257, a 10 percent rating is for application 
when there is slight recurrent subluxation or lateral 
instability.  A 20 percent rating is for application when 
there is moderate subluxation or lateral instability.

Here, the medical evidence of record at the time of the 
Veteran's death does not show any subluxation or lateral 
instability of the Veteran's left knee.  With no evidence of 
moderate subluxation or lateral instability, a higher rating 
is therefore not warranted.

The Board has considered whether other rating criteria would 
allow for a higher or separate rating, but finds that none 
does.  Diagnostic Code 5256 relates to ankylosis of the knee, 
which is inapt here because no such problem was shown.  
Diagnostic Code 5258 is inapt because there is no evidence of 
dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion to the joint.  Diagnostic Code 
5259 is also inapt because there is no evidence of removal of 
semilunar cartilage.  Diagnostic Codes 5260 and 5261 relate 
to limitation of flexion and extension, which has not been 
shown.  A higher rating is also not available using 
Diagnostic Code 5262, impairment of the tibia and fibula, 
because there is no showing of nonunion, with loose motion, 
requiring a brace, or malunion with knee disability.  

Based on all the relevant medical evidence of record at the 
time of the Veteran's death, the Board finds that the 
Veteran's left knee disability did not approximate the 
criteria for a higher rating or separate rating under any of 
the diagnostic codes utilized for evaluation of the knee.  

The Board also finds that evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2008).  The current 
evidence of record does not demonstrate that the left knee 
disability resulted in frequent periods of hospitalization or 
in marked interference with employment.  § 3.321.  It is 
undisputed that the Veteran's left knee disability had an 
adverse effect on employability, but it bears emphasis that 
the schedular rating criteria are designed to take such 
factors into account.  The schedule is intended to compensate 
for average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2008).  
In this case, the very problems reported by the Veteran 
before he passed away are specifically contemplated by the 
criteria discussed above, including his problems with pain.  
38 C.F.R. § § 4.10, 4.40.  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  


ORDER

Entitlement to service connection for type II diabetes 
mellitus for accrued benefit purposes is granted.

Entitlement to service connection for a right leg disability 
for accrued benefit purposes is denied.

Entitlement to an increased rating for residuals of a left 
knee medial meniscectomy for accrued benefit purposes is 
denied.


REMAND

In light of service connection being granted for diabetes 
mellitus for accrued benefits purposes, the Board finds that 
a remand is necessary for a medical opinion as to the effect, 
if any, the Veteran's diabetes mellitus might have had on his 
death.  In this regard, the Board notes that in its June 2007 
remand, the AOJ was instructed to obtain a VA medical opinion 
based on review of the Veteran's claims file and to obtain an 
opinion as to whether type II diabetes mellitus contributed 
substantially or materially to the cause of the Veteran's 
death, combined to cause death, or aided or lent assistance 
to the production of death.  The medical reviewer was asked 
to opine as to whether the Veteran's diabetes mellitus 
involved active processes affecting vital organs such that it 
could be considered a contributory cause of death due to 
debilitating effects and general impairment of health to an 
extent that would have made the Veteran materially less 
capable of resisting the effects of other disease or injury 
primarily causing death, such as his heart disease.  
Furthermore, the reviewer was instructed to opine as to 
whether the Veteran's diabetes mellitus ever caused the heart 
disease to worsen.  Following the February 2007 remand, no VA 
medical reviewer's opinion was ever requested.  

Because the AOJ did not comply with the Board's remand 
orders, the Board must remand yet again.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (where the remand orders 
of the Board or the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance, 
and further remand will be mandated).  This is especially so 
in light of the Veteran's diabetes mellitus being service 
connected.

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court 
held, inter alia, that in the context of a claim for service 
connection for the cause of a Veteran's death for the purpose 
of Dependency and Indemnity Compensation (DIC) benefits, the 
VCAA notice must include (1) a statement of the disabilities, 
if any, for which a veteran was service connected at the time 
of his death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected disability; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a disability not yet 
service connected.  Hupp, 21 Vet. App. at 352-53.  On remand, 
the appellant should be adequately informed as regards the 
VCAA as now interpreted by the Court in Hupp, supra.  

Accordingly, the case is REMANDED to the AOJ for the 
following actions:

1.  The AOJ must ensure that all 
notification and development action 
required by the VCAA is completed.  The 
VCAA notice must specifically include 
(1) a statement of the disabilities for 
which the Veteran was service connected 
at the time of his death (including 
diabetes mellitus following this 
decision); (2) an explanation of the 
evidence and information required to 
substantiate a DIC claim based on 
previously service-connected 
disability; and (3) an explanation of 
the evidence and information required 
to substantiate a DIC claim based on 
disability not yet service connected.  
Hupp, 21 Vet. App. at 352-53.

2.  The Veteran's claims file should be 
forwarded to the VA reviewer who provided 
a medical opinion regarding the Veteran's 
cause of death in January 2007.  (If the 
January 2007 reviewer is no longer 
available, the AOJ should arrange for an 
opinion by another physician with 
appropriate expertise.)  The medical 
reviewer should review the Veteran's 
claims file and provide a supplemental 
opinion.  

Regarding the Veteran's cause of death, 
the examiner should provide answers to 
the following questions:

a)  Did the Veteran's diabetes mellitus 
contribute substantially or materially to 
the cause of his death, combine to cause 
death, or aid or lend assistance to the 
production of death?

b)  Did the Veteran's diabetes mellitus 
involve active processes affecting vital 
organs such that it could be considered a 
contributory cause of death due to 
debilitating effects and general 
impairment of health to an extent that 
would have made the Veteran materially 
less capable of resisting the effects of 
other disease or injury primarily causing 
death, such as his heart disease?

c)  Did the Veteran's diabetes mellitus 
ever cause the fatal heart process to 
chronically worsen?

An explanation should be provided for 
each of the reviewer's conclusions.  
(Although the reviewer may feel that 
he/she must rely on speculation to 
arrive at an opinion, it should be kept 
in mind that educated conjecture based 
on the available record by a medical 
professional is more helpful than no 
opinion at all.)  The AOJ should ensure 
that the medical opinion report 
complies with this remand and answers 
the questions presented in the AOJ's 
examination request.  If any report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should re-adjudicate the claim of service 
connection for the cause of the Veteran's 
death in light of all information or 
evidence received.  If the benefit sought 
is not granted, the appellant and her 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  No action is required 
by the appellant until she is notified by the AOJ.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


